DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
“measurement facility” in claims 8 and 16,
“computational facility”, in claims 8 and 16.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claims 8 and 16: Paragraphs 0013, 0038, 0040 of the Specification disclose the measurement facility is an imaging apparatus such as a MRI apparatus, or other device for measuring energy deposition at the target.
Claims 8 and 16: Paragraph 0038 of the Specification discloses the computational facility may be implemented in hardware (e.g., circuitry), software firmware, or a suitable combination thereof, and may be integrated with the ultrasound controller and/or the imaging apparatus or other device for measuring energy deposition at the target.  Paragraph 0039 of the Specification also discloses the computational facility can be implemented in a general-purpose computer.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-2, and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2008/0208084 to Horzewski et al. “Horzewski”, in view of U.S. Patent Application Publication No. 20110319793 to “Hynynen”.

Regarding claim 1, Horzewski discloses a patient-specific frequency-optimization method (“tuning function 64 selects an optimal frequency at the outset of each treatment session”, Paragraph 0078) for ultrasound therapy of a target (“methods for applying ultrasound energy to affect vasodilation and/or to increase tissue perfusion without substantial deep heating of tissue due to absorption of ultrasonic energy”, Paragraph 0008; ) within the patient (“The applicator 18 comprises the link between the machine 16 and the treatment site within the thoracic cavity of the person undergoing treatment. The applicator 18 converts electrical signals from the machine 16 to ultrasonic energy, and further directs the acoustic energy to the targeted treatment site”, Paragraph 0043), the method comprising: 
(a) for at least one segment of an ultrasound transducer (“one or more transducers 40 within an array of transducers 40”, Paragraph 0076) and for each of a plurality of ultrasound frequencies within a test range (“the tuning function sweeps the output frequency within a predetermined range of frequencies (f-start to f-stop)”, Paragraph 0078), sonicating the target (the applicator 18, that contains the transducers 40, Paragraph 0076, converts electrical signals from the machine 16 to ultrasonic energy, and further directs the acoustic energy to the treatment site, Paragraph 0043; before the treatment can have the desired therapeutic effect, Paragraph 0089, the output power level is ramped up from a level at which tuning function 64 is conducted to the power level at which treatment occurs, where the gradual ramp up decreases the possibility of unwanted patient reaction to the acoustic exposure, Paragraph 0090; this infers that tuning function is also performed on the patient, directed at the treatment site, which reads 
b) for each said at least one segment, selecting for subsequent ultrasound therapy (“One or more transducers 40 within an array of transducers 40 can be operated, e.g., at different fundamental frequencies”, Paragraph 0076), among the frequencies within the test range (“tuning function 64 can select as the frequency of operation the frequency where, during the sweep, the maximum output power occurs”, Paragraph 0083), a frequency corresponding to a value of the measured parameter (“An optimal frequency of operation is selected based upon one or more parameters sensed during the sweeping operation”, Paragraph 0078)
However, Horzewski does not disclose wherein the parameter is correlated with an amount of ultrasound energy absorbed in the target and that the parameter corresponding to the frequency selected corresponds to a maximum amount of ultrasound energy absorbed in the target.
Hynynen teaches a similar system for delivering acoustical energy for therapy of a region of the body (Paragraph 0008), using focused ultrasound transducer applicators (Paragraph 0008).  Hynynen teaches the operating parameters can be optimized so that the maximum absorption takes place at or near the focus of the transducer and not in the healthy tissue or propagation media (Paragraph 0043), wherein the operating parameters would include the operating frequency that can be controlled by a general computer (Paragraph 0057).  Additionally, Hynynen teaches that the elements of the transducer array can be divided into more than one group and each group of elements is driven by a distinct driving signal having a correspondingly distinct characteristic operative frequency (Paragraph 0031).  
Therefore, It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Horzewski's invention wherein the measured parameter of Horzewski is correlated with an amount of ultrasound energy absorbed in the target and that the parameter corresponding to the frequency selected 

Regarding claim 2, the modifications of Horzewski and Hynynen disclose all the features of claim 1 above.
As disclosed in the claim 1 rejection above, Horzewski discloses, following frequency selection in step (b), driving the at least one segment at the selected frequency and at a therapeutic energy level to thereby sonicate the target, the therapeutic energy level exceeding an energy level of sonication applied in step (a) (Paragraphs 0043, 0076, 0089, 0090).  Horzewski discloses the system and method includes the applicator 18, that contains the transducers 40 (Paragraph 0076), converts electrical signals from the machine 16 to ultrasonic energy, and further directs the acoustic energy to the treatment site (Paragraph 0043).   A tuning function 64 is used to sweep output frequency within a predetermined range of frequencies (f-start to f-stop), and an optimal frequency of operation is selected based upon one or more parameters sensed during the sweeping operation.  Before the treatment can have the desired therapeutic effect (Paragraph 0089), the output power level is ramped up from a level at which tuning function 64 is conducted to the power level at which treatment occurs, where the gradual ramp up decreases the possibility of unwanted patient reaction to the acoustic exposure (Paragraph 0090).  This infers that tuning function is also performed on the patient, directed at the treatment site, and would read on, following frequency selection in step (b), driving the at least one segment at the selected frequency and at a therapeutic energy level to thereby 

Regarding claim 6, the modifications of Horzewski and Hynynen disclose all the features of claim 1 above.
Horzewski discloses wherein the parameter is selected from the group consisting of a power, an energy, an intensity, an acoustic force, a tissue displacement, and a temperature (Paragraph 0083).  Horzewski discloses the tuning function 64 can select as the frequency of operation the frequency where, during the sweep, the maximum output power occurs (Paragraph 0083).  This reads on the parameter is a power.

Claims 3-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Horzewski as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2014/0058292 to Alford et al. “Alford”.

Regarding claim 3, the modifications of Horzewski and Hynynen disclose all the features of claim 1 above.
Horzewski discloses a transducer array with a plurality of transducers 40 (Paragraph 0076), wherein the transducer includes a coupling region with flexible material that forms a contour-conforming interface with skin (See Claim 14).  The transducers of the array of transduces can operate at different frequencies (Paragraph 0076), which would read on a plurality of segments within the ultrasound transducer.  
However, the modifications of Horzewski and Hynynen do not explicitly disclose wherein the plurality of segments are defined, at least in part, on an anatomy of the patient.
Alford teaches a therapeutic ultrasound delivery device (Fig. 2, Ref. 100; Paragraph 0044) having a transducer substrate (Fig. 1, Ref. 114) with an array of transducers (Fig. 1, Ref. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Horzewski and Hynynen wherein the plurality of segments are defined, at least in part, on an anatomy of the patient, as taught by Alford, in order to take into account variations in the focusing of the ultrasound waves since the ultrasound waves may traverse different anatomical structures and tissue densities, such as bone versus soft tissue (Alford, Paragraph 0067).  

Regarding claim 4, the modifications of Horzewski, Hynynen and Alford disclose all the features of claim 3 above.
Horzewski further discloses wherein steps (a) and (b) are performed for each of the segments (Paragraph 0076).  Horzewski discloses that the multiple transducers of the transducer array 40 can be individually conditioned (Paragraph 0076).  This reads on the individual transducers that reads on individual segments can be individually optimized, wherein the optimization is steps (a) and (b) as disclosed in the claim 1 rejection above.  Horzewski further discloses, one or more transducers in the array can be operated at different fundamental frequencies (Paragraph 0076).  

As disclosed in the claim 3 rejection above, Alford teaches driving the segments together.  Alford teaches the control unit may select transducers 112a through 112n one at a time or in any combination (which would include all the transducers 112a through 112n) for emitting ultrasound waves (Paragraph 0045).
Therefore the combination of Horzewski, Hynynen, and Alford would teach wherein steps (a) and (b) are performed for each of the segments, the method further comprising, during ultrasound therapy, driving the segments together, each at its respective selected frequency.

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Horzewski as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2005/0249667 to Tuszynski et al. “Tuszynski”.

Regarding claim 5, the modifications of Horzewski and Hynynen disclose all the features of claim 1 above.
However, the modifications of Horzewski and Hynynen do not disclose wherein the plurality of frequencies within the test range is defined dynamically based, at least in part, on a value of the parameter measured for a previously tested frequency
Tuszynski teaches a similar system for treating cells within a biological organism in which sonic energy is focused on cells within a biological organism (Paragraphs 1147; 1197, 1224; Figs. 48 and 58).  Tuszynski teaches continuously modifying an ultrasound regimen (See loop represented by step 9080, Fig. 48), wherein the modification is a frequency of the treatment regimen (frequency vary, Paragraph 1147), and the modification of the regimen is based on analysis from the previous result of the loop, which reads on a value of the parameter measured for a previously tested frequency.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Horzewski and Hynynen, the plurality of frequencies within the test range is defined dynamically based, at least in part, on a value of the parameter measured for a previously tested frequency, as taught by Tuszynski, in order to optimize the frequency so that the optimum outcome is achieved, and would require analyzing the outcome from the previously tested frequency, until the optimum outcome is achieved.  

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Horzewski as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2012/0296197 to Vahala et al. “Vahala”.

	Regarding claim 7, the modifications of Horzewski and Hynynen disclose all the features of claim 1 above.
However, the modifications of Horzewski and Hynynen do not disclose wherein the parameter is measured using thermometry.
Vahala teaches a therapeutic apparatus comprising a high intensity focused ultrasound system for sonicating a sonication volume and comprises a magnetic resonance imaging system for acquiring magnetic resonance thermometry data within an imaging volume (Abstract).  Vahala teaches wherein the parameter is measured using thermometry (Paragraph 0012).  Vahala teaches thermometry functions by measuring changes in temperature sensitive parameters (Paragraph 0012), and can determine the temperature to which the sonication volume and surround tissue is raised during execution of the treatment plan by the therapeutic transducer of the high-intensity focused ultrasound system (Paragraph 0013), where the temperature is based on the amount of energy applied to the sonication volume (“ultrasound energy may be used to heat the sonication volume”, Paragraph 0006).    
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Horzewski and Hynynen wherein the parameter is measured using thermometry, as taught by Vahala, in order to modify the treatment plan of the therapeutic ultrasound on the fly, by optimizing the treatment plan based upon the knowledge of current temperatures within the imaging volume and in particular with the sonication volume, wherein the temperature (Vahala, Paragraph 0014).

Claims 8 and 10-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2010/0198064 to Perl et al. “Perl”, in view of Hynynen.

Regarding claim 8, Perl discloses a system for selecting a patient-specific frequency for ultrasound therapy of a target within the patient (device and method with non-invasive ultrasound-guided body contouring, including a variable-frequency treatment applicator, Abstract;  “scans the entire working frequency range, and measures the frequency at which the supplied ultrasound is most efficient”, Paragraph 0014; “optimal frequency corresponds to the resonant frequency of the energy applied to the tissue in the specific area of the patient's anatomy, and ensures better therapeutic results”, Paragraph 0014), the system comprising: 
an ultrasound transducer (“ultrasound emitter 16 (e.g. a piezoelectric element)”, Fig. 1, Ref. 16) and an associated controller (“control unit”, Fig. 1, Ref. 12) capable of driving the transducer at any frequency within a test range of frequencies so as to sonicate the target (“An ultrasound emitter 16 (e.g. a piezoelectric element) is positioned at the end of treatment applicator 10. Control unit 12 can be used to sweep the output frequency of ultrasound emitter 16 over a pre-determined range of frequencies”, Paragraph 0044; Fig. 1); 

a computational facility (the control unit 12 uses the resonant frequency to optimize, Paragraph 0045, therefore the controller itself is a computational facility since it uses the resonant frequency to determine/calculate optimization) for 
(i) causing the ultrasound transducer controller to drive at least one segment of the transducer at each of a plurality of frequencies in sequence within the test range so as to sonicate the target (“Control unit 12 can be used to sweep the output frequency of ultrasound emitter 16 over a pre-determined range of frequencies”, Paragraph 0044; Fig. 1; in sweeping the output frequency, it is inherent that the frequencies are varied in sequence), 
(ii) causing the measuring facility to measure a parameter correlated with an amount of ultrasound energy absorbed in the target for each of the frequencies (“the device scans the entire working frequency range, and measures the frequency at which the supplied ultrasound is most efficient (via the resonance sensor). The optimal frequency corresponds to the resonant frequency of the energy applied to the tissue in the specific area of the patient's anatomy, and ensures better therapeutic results, while reducing exposure to unutilized energy”, Paragraph 0014; Fig. 1; it is inherent that in determining the resonant frequency of the energy applied to the tissue to ensure better therapeutic results while reducing unutilized energy, by the resonance sensor, that the about of energy absorbed is measured directly or indirectly), and 
(iii) for each of the at least one segment, selecting for subsequent focused-ultrasound therapy, among the frequencies within the test range, a frequency corresponding to a value of 
However, Perl does not disclose selecting a frequency corresponding to a value of the measured parameter that itself corresponds to a maximum amount of ultrasound energy absorbed in the target. 
Hynynen teaches a similar system for delivering acoustical energy for therapy of a region of the body (Paragraph 0008), using focused ultrasound transducer applicators (Paragraph 0008), with an array of ultrasound transducers (Fig. 3, Ref. 300) that may be divided into multiple groups (Paragraph 0030).  Hynynen teaches the operating parameters can be optimized so that the maximum absorption takes place at or near the focus of the transducer and not in the healthy tissue or propagation media (Paragraph 0043), wherein the operating parameters would include the operating frequency that can be controlled by a general computer (Paragraph 0057).  Additionally, Hynynen teaches that the elements of the transducer array can be divided into more than one group and each group of elements is driven by a distinct driving signal having a correspondingly distinct characteristic operative frequency (Paragraph 0031).  
Therefore, It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Perl, wherein the measured parameter of Perl is correlated with an amount of ultrasound energy absorbed in the target and that the parameter corresponding to the frequency selected corresponds to a maximum amount of ultrasound energy absorbed in the target, as taught by Hynynen, in order to optimize the operating/therapeutic frequency so that maximum absorption takes place at or near the focus of the transducer and not in the healthy tissue or propagation media (Hynynen, Paragraph 0043).

Regarding claim 10, the modifications of Perl and Hynynen disclose all the features of claim 8 above.
As disclosed in the claim 8 rejection above, Perl discloses the treatment applicator has at least two ultrasound emitters that can be driven sequentially (Paragraph 0017).  This reads on the ultrasound transducer comprises at least two segments.

Regarding claim 11, the modifications of Perl and Hynynen disclose all the features of claim 10 above, including selecting a frequency for a segment of ultrasound transducers and a controller.
As disclosed in the claim 8 rejection above, Hynynen teaches an array of ultrasound transducers (Fig. 3, Ref. 300) wherein the elements of the different array can be divided into separate groups (Paragraph 0030).  Hynynen further teaches, the separate groups can be driven simultaneously (which reads as together) (Paragraph 0030), wherein each group has its own correspondingly distinct characteristic operating frequency (Paragraph 0031). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Perl and Hynynen, wherein the controller is configured to cause the ultrasound transducer, during ultrasound therapy, to drive the segments together, each at its respective frequency, as taught by Hynynen, in order to form different focal regions (Hynynen, Paragraph 0030), so that frequency that correlates to each focal point during the frequency optimization can be tested together.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perl as applied to claim 8 above, and further in view of Vahala.

Regarding claim 9, the modifications of Perl and Hynynen disclose all the features of claim 8 above.
However, the modifications of Perl and Hynynen do not disclose wherein the measurement facility comprises a magnetic-resonance imaging apparatus.
Vahala teaches wherein the measurement facility comprises a magnetic-resonance imaging apparatus (“A therapeutic apparatus comprising a high intensity focused ultrasound system (302) for sonicating a sonication volume (324) of a subject (320). The therapeutic apparatus further comprises a magnetic resonance imaging system (300) for acquiring magnetic resonance thermometry data (350) within an imaging volume (316)”, Abstract).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Perl and Hynynen, wherein the measurement facility comprises a magnetic-resonance imaging apparatus, as taught by Vahala, in order to measure changes in temperature sensitive parameters (Vahala, Paragraph 0012) to determine the temperature to which the sonication volume and surrounding tissue is raised during sonication by the focused ultrasound system (Vahala, Paragraph 0013).  This would provide an alternative for the system as described by Perl and Hynynen, in measuring a parameter correlated to the absorption of ultrasonic energy by the sonicated tissue, and would provide the ability to change the sonication parameters on-the-fly (Vahala, Paragraph 0014).   

Claims 12-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Horzewski, in view of Hynynen, and further in view of U.S. Patent Application Publication No. 2010/0160837  to Hunziker et al. “Hunziker”. 

Regarding claim 12, Horzewski discloses a patient-specific frequency-optimization method for ultrasound therapy of a target (“tuning function 64 selects an optimal frequency at 
defining a plurality of segments (“multiple transducers 40…which can be individually conditioned”, Paragraph 0076) within an ultrasound transducer array (“array of transducers 40”, Paragraph 0076) [Examiner notes: the multiple transducers in an array of transducers, wherein each transducer can be individually arrayed would read on defining a plurality of segments, since each transducer can be its own segment); and 
separately for each of the segments (each transducer can be individually conditioned, Paragraph 0076), driving the segment at each of a plurality of frequencies successively within a test frequency range (“the tuning function sweeps the output frequency within a predetermined range of frequencies (f-start to f-stop)”, Paragraph 0078; in sweeping the output frequency, it is inherent that the frequencies are varied successively) so as to sonicate the target (the applicator 18, that contains the transducers 40, Paragraph 0076, converts electrical signals from the machine 16 to ultrasonic energy, and further directs the acoustic energy to the treatment site, Paragraph 0043; before the treatment can have the desired therapeutic effect, Paragraph 0089, the output power level is ramped up from a level at which tuning function 64 is conducted to the power level at which treatment occurs, where the gradual ramp up decreases the possibility of unwanted patient reaction to the acoustic exposure, Paragraph 0090; this infers that tuning function is also performed on the patient, directed at the treatment site, which reads on sonicating the target during the sweeping of frequencies); 
measuring a parameter for each of the frequencies (“one or more parameters sensed during the sweeping operation”, Paragraph 0078); and 
selecting for subsequent focused-ultrasound therapy, among the plurality of frequencies, (“One or more transducers 40 within an array of transducers 40 can be operated, e.g., at 
However, Horzewski does not disclose wherein the parameter is correlated with an amount of ultrasound energy absorbed in the target and that the parameter corresponding to the frequency selected corresponds to a maximum amount of ultrasound energy absorbed in the target.
Hynynen teaches a similar system for delivering acoustical energy for therapy of a region of the body (Paragraph 0008), using focused ultrasound transducer applicators (Paragraph 0008).  Hynynen teaches the operating parameters can be optimized so that the maximum absorption takes place at or near the focus of the transducer and not in the healthy tissue or propagation media (Paragraph 0043), wherein the operating parameters would include the operating frequency that can be controlled by a general computer (Paragraph 0057).  Additionally, Hynynen teaches that the elements of the transducer array can be divided into more than one group and each group of elements is driven by a distinct driving signal having a correspondingly distinct characteristic operative frequency (Paragraph 0031).  
Therefore, It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Horzewski's invention wherein the measured parameter of Horzewski is correlated with an amount of ultrasound energy absorbed in the target and that the parameter corresponding to the frequency selected corresponds to a maximum amount of ultrasound energy absorbed in the target, as taught by Hynynen, in order to optimize the operating/therapeutic frequency so that maximum absorption takes place at or near the focus of the transducer and not in the healthy tissue or propagation media (Hynynen, Paragraph 0043), since one of the goals in both Horzewski and Hynynen is to 
However, the modifications of Horzewski and Hynynen do not disclose for each of the plurality of frequencies, combining values of the parameter measured for the plurality of segments into a total parameter value; and selecting for subsequent focused-ultrasound therapy, among the plurality of frequencies, a frequency corresponding to a value of the measured total parameter.
Hunziker teaches combining values of the parameter measured for the plurality of segments into a total parameter value.  Hunziker teaches an ultrasonic transducer system for treating a portion of tissue (Abstract) that includes a frequency generator (Abstract), an ultrasound transducer (Abstract), and a transmitter element (Abstract), wherein the transducer can also be a multi-element transducer (Fig. 14b, Paragraphs 0032, 0087).  Hunziker further teaches optimizing the amount of energy absorbed by the hair follicle (that reads on tissue) without damaging surrounding tissue (Paragraph 0042) by optimizing the intensity of the acoustic beam using frequency modulation (Paragraphs 0077-0089).  Hunziker teaches on embodiment of the frequency modulation uses a frequency sweep (Paragraph 0087) using multiple elements (Paragraph 0087).  Hunziker teaches combining using weightings for each measured (“recorded”, Paragraph 0083) intensity profile at each frequency (Paragraph 0084), where the each different frequency driven by a different element (Paragraph 0087).  By using the frequency modulation to optimize the beam profile to generate a combined profile so that an optimal amount of energy is absorbed by the hair follicle. This can be broadly interpreted as combining values of the parameter into a total parameter value, correlated with a total amount of ultrasound energy absorbed in the target. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by 
The combination of Horzewski, Hynynen, and Hunziker would teach selecting for subsequent focused-ultrasound therapy, among the plurality of frequencies, an optimal frequency corresponding to a value of the measured total parameter, since Horzewski as disclosed above teaches selecting an optimal frequency based on the testing using frequency sweeping for each of the transducers of an array, and Hunziker teaches testing or optimizing a beam intensity profile using frequency sweeping or frequency modulation, and optimizing based on combining the beam intensity profiles from the sweeping.

Regarding claim 13, the modifications of Horzewski, Hynynen, and Hunziker disclose all the features of claim 12 above.
Horzewski discloses wherein the parameter is selected from the group consisting of a power, an energy, an intensity, an acoustic force, a tissue displacement, and a temperature (Paragraph 0083).  Horzewski discloses the tuning function 64 can select as the frequency of operation the frequency where, during the sweep, the maximum output power occurs (Paragraph 0083).  This reads on the parameter is a power.

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Horzewski as applied to claim 12 above, and further in view of Vahala.

Regarding claim 14, the modifications of Horzewski, Hynynen, and Hunziker disclose all the features of claim 12 above.
However, the modifications of Horzewski, Hynynen, and Hunziker do not disclose wherein the parameter is measured using thermometry.
Vahala teaches a therapeutic apparatus comprising a high intensity focused ultrasound system for sonicating a sonication volume and comprises a magnetic resonance imaging system for acquiring magnetic resonance thermometry data within an imaging volume (Abstract).  Vahala teaches wherein the parameter is measured using thermometry (Paragraph 0012).  Vahala teaches thermometry functions by measuring changes in temperature sensitive parameters (Paragraph 0012), and can determine the temperature to which the sonication volume and surround tissue is raised during execution of the treatment plan by the therapeutic transducer of the high-intensity focused ultrasound system (Paragraph 0013), where the temperature is based on the amount of energy applied to the sonication volume (“ultrasound energy may be used to heat the sonication volume”, Paragraph 0006).    
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Horzewski, Hynynen, and Hunziker, wherein the parameter is measured using thermometry, as taught by Vahala, in order to modify the treatment plan of the therapeutic ultrasound on the fly, by optimizing the treatment plan based upon the knowledge of current temperatures within the imaging volume and in particular with the sonication volume, wherein the temperature (Vahala, Paragraph 0014).

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Horzewski as applied to claim 12 above, and further in view of U.S. Patent Application Publication No. 2012/0209150 to Zeng et al. “Zeng”.

Regarding claim 15, the modifications of Horzewski, Hynynen, and Hunziker disclose all the features of claim 12 above.
However, the modifications of Horzewski, Hynynen, and Hunziker do not disclose wherein the parameters is measured using acoustic radiation force imaging.
Zeng teaches controlling high intensity focused ultrasound (Abstract).  Zeng teaches wherein the parameter is measured using acoustic radiation force imaging (Paragraph 0018).  Zeng teaches acquiring displacement measurements from acoustic radiation force imaging (Paragraph 0018) for a low-dose shot from the sub-aperture of the ultrasound (Paragraph 0018).  The low dose shot would read on a test transmission.  Measuring displacement may provide a three-dimensional tissue response to test transmissions (Paragraph 0017) and the displacement detector (acoustic radiation force detector) may be used to tune dosing parameters on the fly (Paragraph 0017).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Horzewski, Hynynen, and Hunziker, wherein the parameters is measured using acoustic radiation force imaging, as taught by Zeng, in order to measure displacement to generate a three dimensional tissue response to the test transmissions (Zeng, Paragraph 0017).

Claims 16 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perl, in view of Hunziker, and further in view of Hynynen.

Regarding claim 16, Perl discloses a system for selecting a patient-specific frequency for ultrasound therapy of a target within the patient (device and method with non-invasive ultrasound-guided body contouring, including a variable-frequency treatment applicator, Abstract;  “scans the entire working frequency range, and measures the frequency at which the supplied ultrasound is most efficient”, Paragraph 0014; “optimal frequency corresponds to the 
an ultrasound transducer (“ultrasound emitter 16 (e.g. a piezoelectric element) comprising a plurality of segments (“at least two ultrasound emitters”, Paragraph 0017), and an associated controller (“control unit”, Fig. 1, Ref. 12) capable of driving each of the transducer segments at any of a plurality of frequencies within a range of frequencies so as to sonicate the target (“An ultrasound emitter 16 (e.g. a piezoelectric element) is positioned at the end of treatment applicator 10. Control unit 12 can be used to sweep the output frequency of ultrasound emitter 16 over a pre-determined range of frequencies”, Paragraph 0044; Fig. 1);
a measurement facility (“resonance sensor 18”, Fig. 1, Ref. 18; Paragraph 0045) for measuring a parameter correlated with an amount of ultrasound energy absorbed in the target (“a resonance sensor 18 (e.g. using ultrasound-imaging or impedance measurement techniques) is connected to control unit 12, and is used to regulate the output frequency and power of ultrasound emitter 16. During a sweep of the output frequency of ultrasound emitter 16 by control unit 12, resonance sensor 18 determines the resonant frequency”, Paragraph 0045, Fig. 1); and 
a computational facility (the control unit 12 uses the resonant frequency to optimize, Paragraph 0045, therefore the controller itself is a computational facility since it uses the resonant frequency to determine/calculate optimization) for: 
causing the ultrasound transducer controller to separately drive each of the segments sequentially at each of a plurality of frequencies within a test range so as to sonicate the target (“Control unit 12 can be used to sweep the output frequency of ultrasound emitter 16 over a pre-determined range of frequencies”, Paragraph 0044; Fig. 1; in sweeping the output frequency, it is inherent that the frequencies are varied sequentially), 
causing the measurement facility to measure a parameter correlated with an amount of ultrasound energy absorbed in the target for each of the frequencies (“the device scans the 
selecting for subsequent focused-ultrasound therapy, among the plurality of frequencies, an optimal frequency (“In the resonant-frequency mode, the frequency is fixed at the determined resonant frequency which depends on the volume, density, and depth of the fat tissue being treated in order to produce effective cavitational bubbles”, Paragraph 0048; Fig. 1).
However, Perl does not disclose for each of the plurality of frequencies, combining values of the parameter measured for the plurality of segments into a total parameter value correlated with a total amount of ultrasound energy absorbed in the target.
Hunziker teaches combining values of the parameter measured for the plurality of segments into a total parameter value.  Hunziker teaches an ultrasonic transducer system for treating a portion of tissue (Abstract) that includes a frequency generator (Abstract), an ultrasound transducer (Abstract), and a transmitter element (Abstract), wherein the transducer can also be a multi-element transducer (Fig. 14b, Paragraphs 0032, 0087).  Hunziker further teaches optimizing the amount of energy absorbed by the hair follicle (that reads on tissue) without damaging surrounding tissue (Paragraph 0042) by optimizing the intensity of the acoustic beam using frequency modulation (Paragraphs 0077-0089).  Hunziker teaches on embodiment of the frequency modulation uses a frequency sweep (Paragraph 0087) using multiple elements (Paragraph 0087).  Hunziker teaches combining using weightings for each measured (“recorded”, Paragraph 0083) intensity profile at each frequency (Paragraph 0084), where the each different frequency driven by a different element (Paragraph 0087).  By using 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Perl’s invention, wherein for each of the plurality of frequencies, combining values of the parameter measured for the plurality of segments into a total parameter value correlated with a total amount of ultrasound energy absorbed in the target, as taught by Hunziker, in order to use frequency modulation to optimize an ultrasound beam’s intensity profile (Hunziker, Paragraphs 0077-0079) to optimize the amount of energy absorbed by the tissue (Hunziker, Paragraph 0042).
However, the modifications of Perl and Hunziker do not disclose wherein the optimal frequency correspond to a value of the measured total parameter that itself corresponds to a maximum total amount of ultrasound energy absorbed in the target.
Hynynen teaches a similar system for delivering acoustical energy for therapy of a region of the body (Paragraph 0008), using focused ultrasound transducer applicators (Paragraph 0008).  Hynynen teaches the operating parameters can be optimized so that the maximum absorption takes place at or near the focus of the transducer and not in the healthy tissue or propagation media (Paragraph 0043), wherein the operating parameters would include the operating frequency that can be controlled by a general computer (Paragraph 0057).  Additionally, Hynynen teaches that the elements of the transducer array can be divided into more than one group and each group of elements is driven by a distinct driving signal having a correspondingly distinct characteristic operative frequency (Paragraph 0031).  
Therefore, It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Perl and Hunziker, wherein the measured parameter of Perl is correlated with an amount of 

Regarding claim 19, the modifications of Perl, Hunziker, and Hynynen disclose all the features of claim 16 above.
Perl further discloses wherein the controller is configured to cause the ultrasound transducer, during ultrasound therapy, to drive the segments together at the selected optimal frequency (Paragraphs 0017; 0045, 0048).  Perl discloses a resonant frequency mode, wherein the frequency is fixed at the determined resonant frequency, which has been optimized for the effectiveness of the treatment (Paragraph 0048).  Perl discloses the optimization of the resonant frequency can be determined using a sweep of the output frequency (Paragraph 0045), wherein the probe contains at least 2 ultrasound emitters (Paragraph 0017).  This would read on the ultrasound transducer, during ultrasound therapy, to drive the segments together at the selected optimal frequency.  

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perl as applied to claim 16 above, and further in view of Vahala.

Regarding claim 17, the modifications of Perl, Hunziker, and Hynynen disclose all the features of claim 16 above.
However, the modifications of Perl, Hunziker, and Hynynen do not disclose wherein the measurement facility comprises a magnetic-resonance imaging apparatus.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Perl, Hunziker, and Hynynen, wherein the measurement facility comprises a magnetic-resonance imaging apparatus, as taught by Vahala, in order to measure changes in temperature sensitive parameters (Vahala, Paragraph 0012) to determine the temperature to which the sonication volume and surrounding tissue is raised during sonication by the focused ultrasound system (Vahala, Paragraph 0013).  This would provide an alternative for the system as described by Perl and Hynynen, in measuring a parameter correlated to the absorption of ultrasonic energy by the sonicated tissue, and would provide the ability to change the sonication parameters on-the-fly (Vahala, Paragraph 0014).   

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perl as applied to claim 16 above, and further in view of Zeng.

Regarding claim 18, the modifications of Perl, Hunziker, and Hynynen disclose all the features of claim 12 above.
However, the modifications of Perl, Hunziker, and Hynynen do not disclose wherein the measured parameter is a tissue displacement.
Zeng teaches controlling high intensity focused ultrasound (Abstract).  Zeng teaches wherein the parameter is measured using acoustic radiation force imaging (Paragraph 0018).  Zeng teaches acquiring tissue displacement (Paragraph 0005) measurements from acoustic 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Perl, Hunziker, and Hynynen, wherein the measured parameter is a tissue displacement, as taught by Zeng, in order to generate a three dimensional tissue response to the test transmissions (Zeng, Paragraph 0017), wherein the test transmissions are the transmission from the frequency sweep of Perl.

Response to Arguments
Applicant's arguments filed 01 July, 2021 have been fully considered but they are not persuasive.
Applicant argues regarding the 35 U.S.C. 103 rejections for independent claims 1 and 8 that the prior art combination of US2008/0208084 to Horzewski et al. ("Horzewski") and US2011/0319793 to Hynynen et al. ("Hynynen") are incompatible.
More specifically, Applicant argues that Horzewski clearly explains that its goal is to find an optimal frequency for affecting vasodilation without substantial deep heating (caused by tissue absorption of ultrasound energy).  Therefore, one of skill in the art would not modify Horzewski's frequency-sweeping approach to find a frequency corresponding to the maximal absorption of the energy in the target, as the Examiner contends, because it would necessarily (and by intention) cause deep heating of the tissue - precisely what Horzewski seeks to avoid. For this reason, the references are clearly incompatible, and we respectfully submit that the rejection is improper. (Pages 7-8 of Arguments).

Applicant further argues for the 35 U.S.C 103 rejections for claims 12 and 16, for prior art US20100160837 to Hunziker et al. (“Hunziker”), Hunziker teaches combining ultrasound intensity profiles associated with different frequencies and driving transducer elements with different frequencies to improve homogeneity of the ultrasound exposure. This is different from selecting a frequency corresponding to a maximum total amount of ultrasound energy absorbed in the target. Exposure homogeneity and energy absorption are unrelated concepts (Page 8 of Arguments).  Additionally, Applicant argues that because of the unrelated concepts, one of skill in the art would not modify Hunziker to select a frequency corresponding to the maximum total amount of ultrasound energy absorbed in the target as recited in the claims. (Page 8 of Arguments).  
The examiner respectfully disagrees. As discussed in the 103 rejection in the most recent office action, and restated above, Hunziker clearly teaches in optimizing the beam profile, the amount of energy absorbed by the hair follicle (that reads on tissue) would also be optimized (Hunziker, Paragraph 0042).  Therefore, exposure homogeneity and energy absorption are not unrelated concepts.  Therefore one skilled one of skill in the art would use the optimization as taught by Hunziker, to apply to Hynynen to select a frequency corresponding to the maximum total amount of ultrasound energy absorbed in the target as recited in the claims, since one 
	The remaining claims remain rejected because they either depend on independent claims 1, 8, 12, or 16.  Therefore, they inherit deficiencies by nature of their dependency on either claims 1, 8, 12, or 16.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Milton Truong whose telephone number is (571)272-2158. The examiner can normally be reached 8:30 AM - 5:30 PM, MON-THUR; 8:30 AM - 4:30 PM, FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MT/Examiner, Art Unit 3793                                                                                                                                                                                                        
/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793